Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters: 
Objection to the claims are presented below.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.	
Claim Objections
3.	Claims 1, 6 and 8 are objected to because of the following informalities:
Claim 1 recites “a circuit between any two ports of the first, second, and third ports of the first two-way DC/DC converter is configured as a circuit with two-way circulation” at last two lines of the claim 1, page 2. For clarity and consistency, it is suggested to change with for example “a circuit between any two ports of the first, second, and third ports of the first two-way DC/DC converter is configured as the circuit with two-way circulation”.
Claim 6 recites “a circuit between any two ports of the first, second, and third ports of the first two-way DC/DC converter is configured as a circuit with two-way circulation” in lines 21-23, page 4. For clarity and consistency, it is suggested to change with for example “a circuit between any two ports of the first, second, and third ports of the first two-way DC/DC converter is configured as the circuit with two-way circulation”.
Claim 8 recites “a circuit between any two ports of the first, second, and third ports of the first two-way DC/DC converter is configured as a circuit with two-way circulation” in lines 17-19, page 6. For clarity and consistency, it is suggested to change with for example “a circuit between any two ports of the first, second, and third ports of the first two-way DC/DC converter is configured as the circuit with two-way circulation”.
Appropriate corrections are required.

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE 
Allowable Subject Matter
Claims 1-8 would be allowable if amended to overcome the claim objections listed above.
The following is an examiner's statement of reasons for allowance:
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach the highlighted features below, a photovoltaic power generation system, comprising: at least one first photovoltaic module, a photovoltaic inverter, a first two-way direct current-direct current (DC/DC) converter, and at least one first energy storage unit, and further comprising at least one second photovoltaic module or at least one second energy storage unit, wherein 
the photovoltaic inverter comprises a DC/DC converter and a direct current-alternating current (DC-AC) inverter, wherein an input terminal of the DC/DC converter is electrically connected to an output terminal of the at least one first photovoltaic module, an output terminal of the DC/DC converter is connected to an input terminal of the DC-AC inverter through a direct current bus, and the photovoltaic inverter is configured to convert a direct current output by the first photovoltaic module into an alternating current and output the alternating current to a power grid; and 
the first two-way DC/DC converter comprises at least three ports, wherein a first port of the at least three ports of the first two-way DC/DC converter is electrically connected to the direct current bus, a second port of the at least three ports of the first two-way DC/DC converter is electrically connected to a port of the at least one first energy storage unit, a third port of the at least three ports of the first two-way DC/DC converter is electrically connected to an output terminal of the at least one second photovoltaic module or a port of the at least one second energy storage unit, and a circuit between any two ports of the first, second, and third ports of the first two-way DC/DC converter is configured as a circuit with two-way circulation.
Claims 2-5 depend directly or indirectly on claim 1 therefore these claims are also allowable as being dependent on an allowable base claim. 

Independent claim 6 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach the highlighted features below, a photovoltaic power transmission method, the method comprising: when an amount of power demanded by a power grid is less than an amount of power generated by at least one first photovoltaic module, configuring, by a maximum power point tracking (MPPT) controller, a current direction of a first two-way direct current-direct current (DC/DC) converter to be from a first port to a second port and from a third port to the second port of the first two-way direct DC/DC converter, wherein the power grid receives an alternating current from a photovoltaic power generation system, the photovoltaic power generation system, comprising: 
the MPPT controller, the at least one first photovoltaic module, a photovoltaic inverter, the first two-way DC/DC converter, and at least one first energy storage unit, and further comprising at least one second photovoltaic module or at least one second energy storage unit, wherein 
the photovoltaic inverter comprises a DC/DC converter and a direct current- alternating current (DC-AC) inverter, wherein an input terminal of the DC/DC converter is electrically connected to an output terminal of the at least one first photovoltaic module, an output terminal of the DC/DC converter is connected to an input terminal of the DC-AC inverter through a direct current bus, and the photovoltaic inverter is configured to convert a direct current output by the first photovoltaic module into an alternating current and output the alternating current to the power grid; and 
the first two-way DC/DC converter comprises at least three ports, wherein the first port of the at least three ports of the first two-way DC/DC converter is electrically connected to the direct current bus, the second port of the at least three ports of the first two-way DC/DC converter is electrically connected to a port of the at least one first energy storage unit, the third port of the at least three ports of the first two-way DC/DC converter is electrically connected to an output terminal of the at least one second photovoltaic module or a port of the at least one second energy storage unit, and a circuit between any two ports of the first, second, and third ports of the first two-way DC/DC converter is configured as a circuit with two-way circulation, wherein the second port of the first two- way DC/DC converter is electrically connected to the output terminal of the at least one second photovoltaic module; or 
when an amount of power demanded by the power grid equals an amount of power generated by the at least one first photovoltaic module, configuring, by the MPPT controller, the current direction of the first two-way DC/DC converter to be from the third port to the second port; or 
when an amount of power demanded by the power grid is greater than an amount of power generated by the at least one first photovoltaic module, configuring, by the MPPT controller, the current direction of the first two-way DC/DC converter to be from the third port to the first port and/or from the second port to the first port.

Claim 7 depends directly on claim 6 therefore these claims are also allowable as being dependent on an allowable base claim. 

Independent claim 8 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach the highlighted features below, a photovoltaic power transmission method, the method comprising: when an amount of power demanded by a power grid is less than an amount of power generated by at least one first photovoltaic module, configuring, by a maximum power point tracking (MPPT) controller, a current direction of a first two-way direct current-direct current (DC/DC) converter to be from a first port to a second port and/or from the first port to a third port of the first two-way direct DC/DC converter, wherein the power grid receives an alternating current from a photovoltaic power generation system, the photovoltaic power generation system, comprising: 
the MPPT controller, the at least one first photovoltaic module, a photovoltaic inverter, the first two-way DC/DC converter, and at least one first energy storage unit, and further comprising at least one second photovoltaic module or at least one second energy storage unit, wherein 
the photovoltaic inverter comprises a DC/DC converter and a direct current- alternating current (DC-AC) inverter, wherein an input terminal of the DC/DC converter is electrically connected to an output terminal of the at least one first photovoltaic module, an output terminal of the DC/DC converter is connected to an input terminal of the DC-AC inverter through a direct current bus, and the photovoltaic inverter is configured to convert a direct current output by the first photovoltaic module into an alternating current and output the alternating current to the power grid; and 
the first two-way DC/DC converter comprises at least three ports, wherein the first port of the at least three ports of the first two-way DC/DC converter is electrically connected to the direct current bus, the second port of the at least three ports of the first two-way DC/DC converter is electrically connected to a port of the at least one first energy storage unit, the third port of the at least three ports of the first two-way DC/DC converter is electrically connected to an output terminal of the at least one second photovoltaic module or a port of the at least one second energy storage unit, and a circuit between any two ports of the first, second, and third ports of the first two-way DC/DC converter is configured as a circuit with two-way circulation, wherein the second port of the first two- way DC/DC converter is electrically connected to the port of the at least one second energy storage unit; or 
when an amount of power demanded by the power grid is greater than an amount of power generated by the at least one first photovoltaic module, configuring, by the MPPT controller, the current direction of the first two-way DC/DC converter to be from the second port to the first port and/or from the third port to the first port.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Examiner Note:	Examiner contacted applicant for compact prosecution. However, the applicant couldn’t reply in time.

CONTACT INFORMATION
6.	This application is in condition for allowance except for the following formal matters:
Objection to the claims are presented above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HTET Z. KYAW whose telephone number is (571) 270-5391. The examiner can normally be reached on MON-FRI: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on (571) 272- 3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Htet Z. Kyaw/ (06/30/2022)
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837